Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Claim Objections 
Claims 4 and dependent claims are objected to because of the following informalities:  
In claim 4, “the locking unit is adapted to restrict the position of the second rod relative to the first rod to lock the length of the orientation restriction mechanism, and the locking unit is connected to the first rod and the second rod” are not supported by the SPEC. This limitation lacks antecedent basis and/or is not supported by SPEC/drawings. Further clarification is required. 
The Examiner respectfully requests that the Applicant(s) review all claims for any such similar issues.
Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-5, 16 are rejected under 35 U.S.C. 103(a) as being unpatentable over Hidaka (US 20050257232 A1) in view of Howell (US 8152216 B2).
With regard claim 1, Hidaka discloses An electronic device, (abstract; fig 1-14) comprising: a housing; a tray, rotatably connected to the housing (at least fig 9-13; see also paragraph [65]-[71]; compare fig 9 and fig 10; The structure can rotatably connected to the housing is a tray); an orientation restriction mechanism (at least the mechanism shown in fig 10 which connected between the housing and the tray), wherein one end of the orientation restriction mechanism is connected to the housing, the other end of the orientation restriction mechanism is connected to the tray (compare fig 9 and fig 10). 
Hidaka lacks teaching: the length between the two ends of the orientation restriction mechanism is adjustable. 
Howell teaches an orientation restriction mechanism (at least fig 3, 52, 54) and the length between the two ends of the orientation restriction mechanism is adjustable (at least fig 3, two end of the structure including 52/54 with locking unit; see also col. 4, lines 59-67).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, or at the time of the invention was made, to include this feature (the orientation restriction mechanism with two rod slide to each other) and modify to previous discussed structure (modified the length adjustable mechanism and connected to the Hidaka’s tray and housing with proper size adjustment) so as to further secure the modified structure and/or reduce the cost. 
With regard claim 2, modified Hidaka further discloses the tray is adapted to be rotated between a first tray orientation and a second tray orientation relative to the housing (at least fig 9-10), and when the tray is in the first tray orientation, the orientation restriction mechanism has a first mechanism length, and when the tray is in the second tray orientation, the orientation restriction mechanism has a second mechanism length (as discussed in the claim 1, the lengths of the orientation restriction mechanism defined by the two ends of the orientation restriction mechanism).
With regard claim 3, modified Hidaka further discloses the orientation restriction mechanism comprises a first rod and a second rod (Howell’s 52/54), the second rod is connected to the first rod, the second rod is adapted to slide relative to the first rod (at least Howell’s fig 5), and when the second rod is in a first rod position relative to the first rod, the orientation restriction mechanism has the first mechanism length, and when the second rod is in a second rod position relative to the first rod, the orientation restriction mechanism has the second mechanism length (compare Howell’s fig 2-5 and modification discussed in claim 1).
With regard claim 4, modified Hidaka further discloses the orientation restriction mechanism further comprises a locking unit (Howell’s col. 4, lines 59-67), the locking unit is adapted to restrict the position of the second rod relative to the first rod to lock the length of the orientation restriction mechanism (Howell’s col. 4, lines 59-67), and the locking unit is connected to the first rod and the second rod (Howell’s col. 4, lines 59-67).
With regard claim 5, modified Hidaka further discloses the first rod comprises a rod slot, and the second rod is adapted to slide in the rod slot (at least Howell’s fig 2-5)
With regard claim 16, Hidaka further discloses a plurality of hard disks, and the hard disks are disposed on the tray (paragraph [4]-[10]).

Allowable Subject Matter
Claims 6 and dependent claims are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for allowance: 
With respect to claim 6, the allowability resides in the overall structure of the device as recited in this independent claim and at least in part because the prior art does not teach or suggest a structure comprising: the locking unit comprises a fixing base, a shaft, a fitting member and a lever, the fixing base is affixed to the second rod, the fitting member abuts the first rod, the lever pivots on the fixing base via the shaft, the lever is adapted to be rotated between a first lever orientation and a second lever orientation, and when the lever is in the first lever orientation, the second rod is adapted to slide relative to the first rod, and when the lever is in the second lever orientation, the position of the second rod relative to the first rod is fixed, as set forth in the combination of the independent claims.
The aforementioned limitations in combination with all remaining limitations of independent claim are believed to render said independent claims and all claims dependent therefrom patentable over the art of record.
The closest prior art, Hidaka (US 20050257232 A1) in view of Howell (US 8152216 B2), discloses a similar structure but does not configure to have the above limitations. The above prior art thus fails to anticipate or render the above portions obvious, either singularly or in combination with other references.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Response to Arguments
Applicant's arguments have been fully considered but they are not persuasive.
With respect to the Applicants’ remarks that, “As noted above, it is Applicant's belief that claims 3-5 are allowable at least by virtue of their dependency from claim 1. Furthermore, Tsai is not believed to cure the deficiency noted above in Hidaka. For this reason, the Examiner's arguments in connection with these claims will not be addressed here. Applicant's decision not to discuss the differences between the cited art and other features in claims 3-5 should not be construed as an admission that Applicant concurs with the Examiner's assertions and conclusions in connection with these claims. Allowance of claims 3-5 is respectfully requested” (pages 5 to the end).
Examiner’s Answer: the Examiner respectfully disagrees and notes that:
Applicant’s arguments with respect to all the argued claims have been considered but are moot because the arguments do not apply to current ground of rejection being used in the current rejection. 
Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 





Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERRY WU whose telephone number is (571)270-5420.  The examiner can normally be reached on PHP: M-Th: 8:30-12:30; 2:30-8:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee Lee can be reached on (571)272-1977.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
 /JERRY WU/ Primary Examiner, Art Unit 2841